Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7, 11-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant omits the essential elements in order to provide the function of a moisture tight seal.  Claims 2, 4-7, 11-19, 21 is/are rejected as being dependent on the above rejected claim(s).	The above also applies to claims 5, 19.
In claims 16-18, Applicant has failed to make clear as to the state of the packages.  For example, in other claims, Applicant has provided packages.  In another claim, Applicant discloses that the packages are located in packs.  In claim 16, Applicant provides “sized to receive” as opposed to stating that the cutouts clearly comprise the package.  And in claim 17, Applicant introduces a dispenser cabinet but Applicant fails to include the necessary packs and cartridges to contain the existing packages. Also in claim 17, Applicant uses the language “configured to store the packages” instead stating that the cutouts clearly comprise the package. In claim 18, Applicant fails to include the necessary cartridges.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-7, 19, 21 is/are rejected under 35 U.S.C. 102(a)as being anticipated by Tuneberg (7381053).
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
1: A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”), the base having a post (adjacent 32) extending therefrom on which the orthodontic bracket is secured, and the cap including a blind bore (vertical wall shown in fig 3) that extends over and surrounds the post and the orthodontic bracket, wherein the cap and the base are configured to form a moisture tight seal therebetween (the device is capable of preventing moisture from entering via seal shown adjacent “60” and “62”), wherein the post has a cross-sectional area that is less than a cross-sectional area of the base and is of different shape (there exists a cross section at portion adjacent 32 that has less area than a cross section of the portion adjacent “16”; for example a a horizontal slice adjacent 32 only including one side, such as the right side of fig 3, has less area than a thicker horizontal slice adjacent 16 and also including both the right and left side of fig 3; further the shapes are very different as the slice of the base includes an open area within it).
2. The storage and dispensing system of claim 1 wherein the orthodontic bracket is a precoated orthodontic bracket (col. 1: 60-67).
5. The storage and dispensing system of claim 1 wherein the package is resealable to form the moisture tight seal (psa 62 is capable of performing the intended use of being resealed).

7. The storage and dispensing system of claim 1 wherein the base includes attachment member on the post and the orthodontic bracket is releasably secured to the attachment member (such as member adjacent 32).
19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the device is capable of providing the above intended use of preventing light and fluid).
21: wherein the cap is greater in height dimension than a height of the orthodontic bracket (a height dimension exists in both of the above features that permit a dimension of one to be greater than another; for example the entire height of the cap in fig 3 is greater than a height portion of the bracket such as portion from area adjacent the “20” to area adjacent the “18” above the first area). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 13, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg in view of Borgeat (2413858)
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:

2. The storage and dispensing system of claim 1 wherein the orthodontic bracket is a precoated orthodontic bracket (col. 1: 60-67).
5. The storage and dispensing system of claim 1 wherein the package is resealable to form the moisture tight seal (psa 62 is capable of performing the intended use of being resealed).
6. The storage and dispensing system of claim 1 wherein the base has a rectangular configuration having a gingival side, a mesial side, an occlusal side, and a distal side and the orthodontic bracket has a gingival side, a mesial side, an occlusal side, and a distal side and each of the base sides is aligned with a corresponding one of the orthodontic bracket sides (the base discloses the above portions as they are merely portions relative to the common features of the bracket).

19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the device is capable of providing the above intended use of preventing light and fluid).
21: wherein the cap is greater in height dimension than a height of the orthodontic bracket (a height dimension exists in both of the above features that permit a dimension of one to be greater than another; for example the entire height of the cap in fig 3 is greater than a height portion of the bracket such as portion from area adjacent the “20” to area adjacent the “18” above the first area). 
If there is any question to the above, the Office notes that Borgeat discloses a package for medical equipment comprising cap and base configures to form a moisture right seal therebetween (figs 1-13 with col. 4: 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure) in order to permit transport without the danger the contents being damaged.

4. The storage and dispensing system of claim 1 wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base (fig 5, 3 with corresponding threads).

19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the above is capable of performing the above intended use).

13: With respect to a cross-section of the base is an irregular polygon, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to the above) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Borgeat discloses:
3. The storage and dispensing system of claim 1 wherein the base or the cap includes a gasket and the other of the cap or the base seals in contact with the gasket when the cap is coupled to the base (20).  Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to to replace a gasket with an o-ring that also forms a moisture tight seal is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to replace a gasket with an o-ring that also forms a moisture tight seal in order to perform the above in order to perform the same function of enhanced sealing.  Though not required, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one seal for another because it has .

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tuneberg or Combined Reference as applied to claim 1above, and further in view of Rose (20080128297) in view of Swain (20090215003).
Tuneberg or the Combined Reference discloses the claimed invention (including that Tuneberg discloses a pack bag in col. 4: 3) above with the exception of the following which is disclosed by Rose: strip (114).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Swain (by placing packages in strips) in order to provide additional protection to both the packages and the contents, brackets, etc. The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Swain: RFID (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Swain (by placing an RFID anywhere in the device such a strip as well as a cabinet) in order to provide tampering evidence as well as information to the user.	

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg or the Combined Reference as applied to claim 1 above, and further in view of Cocoran (20050178685).
Tuneberg or the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Cocoran: card with cutout (10 with areas within such as 18 capable of performing the intended use of receiving a base).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg or the Combined Reference (by providing the .

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg or the Combined Reference as applied to claim 1above, and further in view of Cocoran (20050178685) and Higham (5905653).
The Office notes the 112 rejections above.  Nevertheless, Tuneberg or the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Cocoran: card with cutout in groups (10 with areas within such as 18 capable of performing the intended use of receiving a base).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg or the Combined Reference (by providing the above to the system) in order to provide an element to assist the user perform the desired function of the included bracket such as a support system.  With respect to the working tray with drawers, Higham discloses the above (such as any elements capable of sliding and holding contents in for example in fig 5; Higham also discloses cabinet with quadrants defined by dividers such as portion not provided for tray with drawers such as shown in fig 5 also including quadrants such as four portions within portion adjacent 98).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Higham (by providing the above elements in order to contain the already provided elements) in order to provide further protection to the provided elements while also providing enhanced dispensing means of such.
In claim 16, with respect to being sized to receive a base, the Office notes that the prior art already discloses that cutouts that receive bases.  It is well within one of ordinary skill in the art to modify the size of a cutout to hold a base of a different size, such as the sizes shown in the prior art in order to securely hold such in place and to perform the intended purpose of a cutout.  Further, the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 17 above, and further in view of Swain (20090215003).
The Combined Reference discloses the claimed invention above (including that Tuneberg discloses a pack bag in col. 4: 3 and strip in fig 21) with the exception of the following which is disclosed by Swain: RFID (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Swain (by placing an RFID anywhere in the device such a strip as well as a cabinet) in order to provide tampering evidence as well as information to the user.	

Potentially Allowable Subject Matter
	The Office notes that Applicant has failed to provide an independent claim that provide all of the features shown in at least figures 1-5, including, but not limited to all the features of the cabinet, dividers, slots, cartridges, tab, packs with specific panels and flaps, tray with slots and drawers and pull tab, card with cutouts, package with bracket and base and adhesive and post and threads and cap and o ring, cartridge with slots, etc. and all of the essential related structure in combination.
Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive. Applicant states that Applicant includes the structure that permits being configured to form a moisture tight seal in the claims.  However, Applicant fails to include the necessary o-ring structure in all of the claims except claim 3.  The 112 rejection must be maintained.  Applicant argues that the prior art is nto capable of being configured to form a moisture tight seal.  The prior art is capable of performing the above intended use such preventing moisture from entering via seal shown adjacent “60” and “62”.  If there is any question to the above, the Office notes that Borgeat discloses a package for medical equipment comprising cap and base configures to form a moisture right seal therebetween (figs 1-13 with col. 4: 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post) in order to permit transport without the danger the contents being damaged.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure) in order .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735